OPINION OF THE COURT
Per Curiam.
Respondent Sean R. McSherry was admitted to the practice *104of law in New York by the First Judicial Department on August 27, 1984, and at all times relevant to this proceeding has maintained an office for the practice of law within the First Judicial Department.
On August 3, 1999, respondent was convicted, after a jury trial in the United States District Court for the Eastern District of New York, of six counts of perjury in violation of 18 USC §§ 1623 and 3551, one count of making a false statement in violation of 18 USC § 1001 (a) (2), and obstruction of justice in violation of 18 USC §§ 1503 and 3551. He was sentenced to a term of two years on November 23, 1999 and a $5,000 fine. By petition dated June 12, 2000, the Departmental Disciplinary Committee seeks an order striking respondent’s name from the roll of attorneys. Respondent has not interposed a response. Insofar as a violation of 18 USC § 1623 is essentially similar to the felony of perjury in the first degree under Penal Law § 210.15 (Matter of Gellene, 246 AD2d 109; Matter of DeSalvo, 189 AD2d 322), respondent’s disbarment under Judiciary Law § 90 (4) (b) is automatic.
Accordingly, the petition is granted and respondent’s name is struck from the roll of attorneys, pursuant to Judiciary Law § 90 (4) (b).
Williams, J. P., Tom, Rubin, Saxe and Buckley, JJ., concur.
Petition granted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, as indicated.